Powell, J.
I concur, but my concurrence is really a dissent from the views so ably propounded by Chief Judge Hill in his opinion. I think that the petition shows that the plaintiff, at the time of his arrest, was violating our statute against the illegal practice of medicine. Certainly he was not practicing medicine in the ordinary and popular meaning of' that expression; but the framers of our statute were not content with that meaning and gave the phrase a new and enlarged definition. According to §1478 of the Political Code, “the words ‘practice medicine’ shall mean, to suggest, recommend, prescribe or direct, for the use of any person, any drug, medicine, appliance, apparatus, or other agency, whether material or not material for the cure, relief, or palliation of any ailment or disease of the mind or body, or for the cure or relief of any wound, fracture, or other bodily injury or any deformity, after having received or with intent of receiving therefor, either directly or indirectly, any tonus, gift, or compensation.” If the definition had omitted the words italicised, then the word “agency,” under the rule of construction denoted by the phrase noscitur a sociis, would be held to mean some agency of the same nature as drugs, medicines, and appliances, all of which are material agencies; but with the palpable purpose of forbidding any such con*304struction, the legislature added the words “whether material or not material.” Since in the practice of medicine as popularly understood, and as regulated by the statutes of most States, only material agencies are used, it becomes manifest that the object of our statute was to regulate not only the ordinary practice of medicine, as it is usually subjected to regulation, but also every imaginable practice by which human ingenuity should be likely to undertake to palliate or cure those physical “ills which flesh is heir to.” The words “material” and “not material” are absolute contradictories, in that they exclude all middle ground and together include everything thinkable. Human ingenuity is so multiform in its manifestations, and the professing of means to cure diseases of the human mind and body furnishes such a fertile field for its display, that in dealing with the question the lawmakers found it necessary to eschew specific enumerations and to employ the broadest and most comprehensive language.
I can not agree to the proposition that the object of this statute is only to forbid quacks from pretending to be regular physicians when they .are not so. The right of the legislature to say by what systems and by what classes of persons diseases shall be treated springs from the police power, of which the health and safety of the people are wards. Just as the legislature may prescribe how plumbing shall be done, of what materials and by what class of persons (Felton v. Atlanta, ante, 183, 61 S. E. 27), and may thereby exclude other methods, which may in fact be just as efficient though not believed by the law to be so, and may prohibit from working in this profession men who are just as competent as the recognized and licensed plumbers, but who have not in the statutory method proved themselves to be so, so it may limit the methods by which diseases are to be treated and may exclude every one from attempting to heal them who does not prove himself competent according to the method which the law itself believes to be the fairest and most expedient for testing his competency. I was about to draw a parallelism between the “magic healer” method of dealing with the problem of sanitary sewerage and that same method of dealing with disease, but the very statement of the first proposition would be too nonsensical and ridiculous to be judicial. The law -is as much interested in protecting the lowly of intellect from the superstitious handling of disease as in protecting them from the preten*305tious knowledge of the quack. If every citizen of the State were capable of exercising an intelligent discrimination as to the capacities of those who offer to treat human ills, then the interference of the legislature would, be an act of supererogation. Only the ignorant or the superstitious need protection. Those principles of laisser-faire which would forbid State interference to protect the weaker citizenship from their very weaknesses have never received much recognition in Georgia. The ignorant and superstitious parent who takes his child, critically ill, to a “magic healer,” when he should seek the advice and treatment of some skilled physician, and thereby lets it die, has done the perpetuation of the race the same injustice as if he had taken a knife and stabbed the child to the heart. Contemplate the effect on the community if a scourge of smallpox or yellow fever should fall upon it and the people should submit themselves to the care of “magic healers,” instead of physicians. The State has an interest in the mental and physical condition of its every citizen.
It may be that the statute which the law-making power has seen wise to enact excludes from the right to undertake the healing of the people some rvhose methods are rational, and who therefore ought not to be excluded; osteopathy may be an efficient system for the cure and palliation of fleshly ills, — indeed, I think it probably is; there may be other systems equally good, but now forbidden ; if so, the legislature should authorize them; but so long as that branch of the government to which this question is addressed says they are noxious to the public health, I feel that we, as judges, should hold them to be unlawful. My idea is that if any person, not having complied with the requirements of the statute, shall “suggest,' recommend, prescribe or direct, for the use of any person any . . agency, whether material or not material for the cure, relief, or palliation of any ailment or disease of the mind or body, . . after having received or with the intent of receiving therefor, either directly or indirectly, any bonus, gift, or compensation,” he is guilty of a misdemeanor; and that the plaintiff, who confesses in his petition that “his profession is and was at the time of his arrest . . that of healing diseases, without the use of medicine, commonly and better known as a ‘magic healer,’ ” and that at that time he had a “lucrative practice” in several comities, conclusively shows that probable cause existed for his arrest for a *306violation of tbe statute. It boots not that the plaintiff points to the prophets and apostles and says “it is a matter of Christian right.” If so,.let him give the powers without price. “Freely ye have received, freely give,” was Christ’s command, as He gave His apostles miraculous power over disease and death. Simony is equally abhorrent to the divine as to the civil law. So witness Simon Magus; also Gehazi, servant of Elisha, who took the talents and changes of raiment which his master refused for curing Naaman’s leprosy, and therefor suffered the master’s curse and “went out from his presence a leper as white as snow.”
I thoroughly agree with the Chief Judge in the opinion that irrespective of the question whether the plaintiff was violating the statute, he set out no cause of action. He bases his right to damages on the breaking up of his business. If he had any divine power and was selling it — a proposition absolutely absurd to the present-day mind — he was guilty of the common-law offense of simony; and while common-law crimes are not punishable as such, they are usually, civilly speaking, so unlawful even now, under our adoption of the common law, that they can not afford the basis of a cause of action in favor of the perpetrator. If he was taking money and professing to heal, and did not heal, he was a cheat and swindler. If he used material agencies and healed, he violated the statute regulating the practice of medicine. In any view his cause of action arose from an unlawful act, and he can not recover. Robertson v. Porter, 1 Ga. App. 223 (57 S. E. 993).